DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History
Claims 1-15 were originally filed.
Claims 1-3, 5, 7-14, & 16 are pending and have been allowed for the reasons set forth below.
Allowable Subject Matter
Claims 1-3, 5, 7-14, & 16 are allowed over the prior art of record.
The closest prior art of record is US 2009/0234577A1 (“Rinscheid”), US 2017/0059351A1 (“Kawamukai”), US 2011/0276265A1 (“Husain”), and US 2010/0198443A1 (“Yabushita”).

The following is an examiner' s statement of reasons for allowance: 
The prior art Rinscheid discloses a method for a navigation system for a vehicle. An initial route on a navigation system is associated with an initial cost. The initial route contains waypoints that a vehicle can follow. Further some waypoints are obligatory waypoints that are required by the vehicle to pass through and some are not obligatory. The waypoints that are not obligatory are updated and can decrease the cost of the route for a vehicle to follow. The decreasing of the cost can help the vehicle pick a route that gets the vehicle to the destination efficiently. Further Rinscheid can constantly update the route while traveling through the waypoints and constantly update the route. The combination of references is not obvious over the 

The prior art Kawamukai discloses a device and method for calculating a route that includes a freeway junction. The method further takes into account the parameters of the freeway junction and is able to avoid certain freeway junctions based on the junction posing a driving difficulty. The route calculation unit is able to recalculate a route that avoids that freeway junction and can choose a new freeway junction. Kawamukai is able to sense a freeway junction a predetermined distance or more from a transit point and is able to recalculate a new route if deemed that the freeway junction wants to be avoided. The combination of references is not obvious over the current invention. Further Kawamukai does not explicitly disclose the limitation “the change processing unit is configured to change the candidate movement track in which a change angle of a moving direction of the movable object at the junction is minimized as a new valid movement track when a plurality of candidate movement tracks are specified by the candidate track specifying unit”.

	The prior art Husain discloses a method for a navigation system to generate a potential route from a location to a destination. Husain assigns a steady state change indicator to route characteristics for maintaining a steady state of a vehicle and further indicates how far the vehicle has deviated from the route. The deviation from the route is indicated by the steady state 

	The prior art Yabushita discloses a robot with a moving body that is able to plan a path using a path planning device. The path planning device includes a path guide area that sets a first movement on one side or both sides that are prohibited. The path guide area then controls the robot to move between both prohibited areas in the center and maneuver without slipping or skidding. The path planning device discloses a route that guides the robot with skidding or toppling over, while taking into account the radius of the prohibited areas, the mass of the robot and the surface friction of the surface the robot moves on. However, Yabushita does not explicitly disclose the limitation “the change processing unit is configured to change the candidate movement track in which a change angle of a moving direction of the movable object at the junction is minimized as a new valid movement track when a plurality of candidate movement tracks are specified by the candidate track specifying unit”.

Regarding Claim 1, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
“the change processing unit is configured to change the candidate movement track in which a change angle of a moving direction of the movable object at the junction is minimized as a new valid movement track when a plurality of candidate movement tracks are specified by the candidate track specifying unit”.

Claims 2-3, 5, 7-10, & 16 depend from claim 1 and are therefore allowable.

Regarding Claim 11, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
“the change processing unit is configured to change the candidate movement track in which a change angle of a moving direction of the movable object at the junction is minimized as a new valid movement track when a plurality of candidate movement tracks are specified by the candidate track specifying unit”.

Regarding Claim 12, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
“the change processing unit is configured to change the candidate movement track in which a change angle of a moving direction of the movable object at the junction is minimized as a new valid movement track when a plurality of candidate movement tracks are specified by the candidate track specifying unit”.

Regarding Claim 13, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
“wherein the candidate movement track in which a change angle of a moving direction of the movable object at the junction is minimized is changed as a new valid movement track when a plurality of candidate movement tracks are specified”.

Regarding Claim 14, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
“the change processing unit is configured to change the candidate movement track in which a change angle of a moving direction of the movable object at the junction is minimized as a new valid movement track when a plurality of candidate movement tracks are specified by the candidate track specifying unit”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3668                                                                                                                                                                                                        /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668